Title: To George Washington from William Stephens, 8 August 1796
From: Stephens, William
To: Washington, George


        
          Sir
          Savannah—Georgia 8th Aug: 1796
        
        Mr Pendleton, district Judge of this State, having removed with his Family, to reside in New York, of Consequence intends resigning his office.
        Amongst the applications, that may be made for the appointment, It is with great deference; Sir, that I am enboldened to add to the number, that may Solicit you on this occasion. If my Situation and Character be such, as to warrant me in the application, I flatter myself, that although not having the Honour, probably of being much known to, or heard of, by you, Yet, the result of your enquiries, I trust, cannot but terminate in my Favor.
        As a native of this State, whose Grand Father and Family, were amongst the first to Migrate and Settle in Georgia—I cannot but feel, for its Welfare and Dignity.
        Being early Brought up in the Study of the Law, in this Country, I had the good Fortune, previous to the Revolution, to profit myself, by obtaining a more General Knowledge of the profession, by Study in the Inns of Court, Attached to Westminster Hall, and returning, entered into a Liberal practice, Shared the Vicissitudes of Fortune, with my Country, during its Greatest Troubles, and have now the happiness to see it Flourish.
        If the Enjoyment of Legislative, and other Appointments by the people, and that too, unsolicited, are marks of Confidence, it is with flattering truth, I can assert, I have a full share, as well of the public, as private Testimony of my Fellow citizens. Under the protection of Providence, my circumstances are tolerably easy, but feeling, a strong desire, to be of Service to my common

Country, I have not hesitated, to trespass on your time, by craving the Appointment now about to be vacant.
        If then, Sir, in the exercise of your correct Judgment, in the appointment of a Judge of this District, it shall occur to you, that my Services may be adequate, it will not only be considered by me, amongst the first of Honors—and that very much heigthened, by receiving it from your hands. with sentiments, of very high Respect, I am sir yr very obt sert
        
          Wm Stephens
        
      